Exhibit 10.4

 

PARALLEL PETROLEUM CORPORATION

 

2001 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN

 

1.            Purpose of the Plan.  The purpose of the Parallel Petroleum
Corporation 2001 Non-employee Directors Stock Option Plan (the “Plan”) is to
secure for Parallel Petroleum Corporation (the “Company”) and its stockholders
the benefits of the incentives inherent in increased common stock ownership by
members of the Board of Directors (the “Board”) of the Company who are not
employees of the Company (“Non-employee Directors”) or any of its subsidiaries
and to provide a means whereby Non-employee Directors of the Company may develop
a sense of proprietorship and personal involvement in the development and
financial success of the Company, and to encourage them to remain with and
devote their best efforts to the business of the Company, thereby advancing the
interests of the Company and its stockholders. Accordingly, the Plan provides
for granting to Non-employee Directors the option (“Option”) to purchase shares
of common stock of the Company (“Stock”), as hereinafter set forth. Options
granted under the Plan to Non-employee Directors are not intended to be
incentive stock options within the meaning of section 422 of the Internal
Revenue Code of 1986, as amended.

 

2.            Administration. The Plan shall be administered by the Board of
Directors of the Company (the “Board”) or by a committee (the “Committee”) of
two or more directors of the Company appointed by the Board. If a Committee is
not appointed by the Board, the Board shall act as and be deemed to be the
Committee for all purposes of the Plan. The Committee shall have sole authority
(within the limitations described herein) to select the Non-employee Directors
who are to be granted Options; to establish the number of shares which may be
issued to Non-employee Directors under each Option; and to prescribe the form of
the agreement embodying awards of Options. The Committee is authorized to
interpret the Plan, to determine all questions arising thereunder and to adopt
such rules and regulations, consistent with the provisions of the Plan, as it
may deem advisable to carry out the Plan. All decisions made by the Committee
shall be final and conclusive. No member of the Board shall be liable for
anything done or omitted to be done by such member or by any other member of the
Board in connection with the Plan, except for such member’s own willful
misconduct or as expressly provided by statute.

 

3.            Eligibility of Optionee. Options may be granted only to directors
who are not employees of the Company or any parent or subsidiary corporation of
the Company at the time the Option is granted. The adoption of this Plan shall
not be deemed to give any director any right to be granted an Option. Options
may be granted to the same Non-employee Director on more than one occasion.

 

 

 



 

 

4.            Shares Subject to the Plan.The aggregate number of shares which
may be issued under Options granted under the Plan shall not exceed 500,000
shares of Stock. Such shares may consist of authorized but unissued shares of
Stock or previously issued shares of Stock reacquired by the Company. Any of
such shares which remain unissued and which are not subject to outstanding
Options at the termination of the Plan shall cease to be subject to the Plan,
but, until termination of the Plan, the Company shall at all times make
available sufficient number of shares to meet the requirements of the Plan. If
any Option hereunder expires or terminates prior to its exercise in full, the
shares theretofore subject to such Option may again be subject to an Option
granted under the Plan. The aggregate number of shares which may be issued under
the Plan shall be subject to adjustment in the same manner as provided in
Paragraph 7 hereof with respect to shares of Stock subject to Options then
outstanding. Exercise of an Option in any manner shall result in a decrease in
the number of shares of Stock which may thereafter be available, both for
purposes of the Plan and for sale to any one individual, by the number of shares
as to which the Option is exercised.

 

5.            Option Agreements; Terms and Conditions. Each Option granted under
the Plan shall be evidenced by an agreement and shall contain such terms and
conditions, and may be exercisable for such periods, as the Committee shall
prescribe from time to time in accordance with this Plan, and shall comply with
the following terms and conditions:

 

(a)           The Option exercise price shall be the fair market value of the
Stock subject to the Option on the date the Option is granted. For all purposes
under the Plan, the fair market of a share of Stock on a particular date shall
be equal to the average of the high and low sales prices of the Stock on the
date of grant as reported on the Nasdaq National Market tier of The Nasdaq Stock
Market (“NMS”), or on the stock exchange composite tape if the Stock is traded
on a national stock exchange on that date, or if no prices are reported on that
date, on the last preceding date on which such prices of the Stock are so
reported. If the Stock is not traded on the NMS or other stock exchange on that
date, but is otherwise traded over the counter at the time a determination of
its fair market value is require d to be made hereunder, its fair market value
shall be deemed to be equal to the average between the reported high and low or
closing bid and asked prices of the Stock on the most recent date on which the
Stock was publicly traded. If the Stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate.

 

(b)           The Option shall not be transferable otherwise than by will or the
laws of descent and distribution, and may be exercised only by the Non-employee
Director during the Non-employee Director’s lifetime and while the Non-employee
Director remains a director of the Company, except that:



 

2

 

 



 

 

(i)               If the Non-employee Director ceases to be a director of the
Company because of disability, the Option may be exercised in full by the
Non-employee Director (or the Non-employee Director’s estate or the person who
acquires the Option by will or the laws of descent and distribution or otherwise
by reason of the death of the Non-employee Director) at any time during the
period of one year following such termination;

 

(ii)               If the Non-employee Director dies while he is a director of
the Company, the Non-employee Director’s estate, or the person whoacquires the
Option by will or the laws of descent and distribution or otherwise by reason of
the death of the Non-employee Director, may exercise the Option in full at any
time during the period of one year following the date of the Non-employee
Director’s death; and

 

(iii)               If the Non-employee Director ceases to be director of the
Company for any reason other than as described in clause (i) or (ii) above,
unless the Non-employee Director is removed for cause, the Option may be
exercised by the Non-employee Director at any time during the period of three
months following the date the Non-employee Director ceases to be a director of
the Company, or by the Non-employee Director’s estate (or the person who
acquires the Option by will or the laws of descent and distribution or otherwise
by reason of the death of the Non-employee Director) during a period of one year
following the Non-employee Director’s death if the Non-employee Director dies
during such three-month period, but in each case only as to the number of shares
the Non-employee Director was entitled to purchase hereunder upon exercise of
the Option as of the date the Non-employee Director ceases to be a director.

 

(c)            The Option shall not be exercisable in any event after the
expiration of ten years from the date of grant.

 

(d)           The purchase price of shares as to which the Option is exercised
shall be paid in full at the time of exercise (a) in cash, (b) by delivering to
the Company shares of Stock having a fair market value equal to the purchase
price, or (c) any combination of cash or Stock, as shall be established by the
Committee. Unless and until a certificate or certificates representing such
shares shall have been issued by the Company to the Non-employee Director, the
Non-employee Director (or the person permitted to exercise the Option in the
event of Director’s death) shall not be or have any of the rights or privileges
of a stockholder of the Company with respect to shares acquirable upon an
exercise of the Option.



 

3

 

 



 

 

(e)            The terms and conditions of the respective Non-employee Director
Stock Option agreements need not be identical.

 

6.            Term of Plan. The Plan shall be effective upon the date of its
approval and adoption by the stockholders of the Company. Except with respect to
Options then outstanding, if not sooner terminated under the provisions of
Paragraph 8, the Plan shall terminate upon and no further Options shall be
granted after the expiration of ten years from the date of its adoption by the
Board.

 

7.

Recapitalization or Reorganization.

 

(a)            The existence of the Plan and the Options granted hereunder shall
not affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting the Stock or the rights thereof, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding.

 

(b)           The shares with respect to which Options may be granted are shares
of Stock as presently constituted, but if, and whenever, prior to the expiration
of an Option theretofore granted, the Company shall effect a subdivision or
consolidation of shares of Stock or the payment of a stock dividend on Stock
without receipt of consideration by the Company, the number of shares of Stock
with respect to which such Option may thereafter be exercised (i) in the event
of an increase in the number of outstanding shares shall be proportionately
increased, and the purchase price per share shall be proportionately reduced,
and (ii) in the event of a reduction in the number of outstanding shares shall
be proportionately reduced, and the purchase price per share shall be
proportionately increased.

 

(c)            If the Company recapitalizes or otherwise changes its capital
structure, thereafter upon any exercise of an Option theretofore granted the
optionee shall be entitled to purchase under such Option, in lieu of the number
of shares of Stock as to which such Option shall then be exercisable, the number
and class of shares of stock and securities to which the optionee would have
been entitled pursuant to the terms of the recapitalization if, immediately
prior to such recapitalization, the optionee had been the holder of record of
the number of shares of Stock as to which such Option is then exercisable. If
(i) the Company shall not be the surviving entity in any merger or consolidation
(or survives only as a subsidiary of an entity other than a previously
wholly-owned subsidiary of the Company), (ii) the Company sells, leases or
exchanges or agrees to sell, lease or exchange all or substantially all of its
assets to any other person or entity (other than a wholly-owned subsidiary of
the Company), (iii) the Company is to be dissolved and liquidated, (iv) any
person or entity, including a



 

4

 

 



 

 

“group” as contemplated by Section 13(d)(3) of the Securities Exchange Act of
1934, as amended, acquires or gains ownership or control (including, without
limitation, power to vote) of more than 50% of the outstanding shares of Stock,
or (v) as a result of or in connection with a contested election of directors,
the persons who were directors of the Company before such election shall cease
to constitute a majority of the Board (each such event is referred to herein as
a “Corporate Change”), then upon the occurrence of any such Corporate Change,
anyoutstanding Options held by Non-employee Directors shall become fully
exercisable and upon any exercise of an Option theretofore granted the
Non-employee Director shall be entitled to purchase under such Option, in lieu
of the number of shares of Stock as to which such Option shall then be
exercisable, the number and class of shares of stock or other securities or
property to which the Non-employee Director would have been entitled pursuant to
the terms of the Corporate Change if, immediately prior to such Corporate
Change, the Non-employee Director had been the holder of record of the number of
shares of Stock as to which such Option is then exercisable.

 

(d)           Any adjustment provided for in Subparagraphs (b) or (c) above
shall be subject to any required stockholder action.

 

(e)            Except as hereinbefore expressly provided, the issuance by the
Company of shares of stock of any class or securities convertible into shares of
stock of any class, for cash, property, labor or services, upon direct sale,
upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, and in any case whether or not for fair value, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock subject to Options theretofore granted or the purchase
price per share.

 

8.            Amendment or Termination of the Plan.The Board in its discretion
may terminate the Plan at any time with respect to any shares for which Options
have not theretofore been granted. The Board shall have the right to alter or
amend the Plan or any part thereof from time to time, provided, that no change
in any Option theretofore granted may be made which would impair the rights of
the optionee without the consent of such optionee.

 

9.

Miscellaneous Provisions.

 

(a)            Neither the Plan nor any action taken hereunder shall be
construed as giving any Non-Employee Director any right to be retained in the
service of the Company.

 

(b)           An optionee’s rights and interest under the Plan may not be
assigned or transferred in whole or in part either directly or by operation of
law or otherwise



 

5

 

 



 

 

(except in the event of an optionee’s death or disability, by will or the laws
of descent and distribution), including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy, or in any other
manner, and no such right or interest of any participant in the Plan shall be
subject to any obligation or liability of such participant.

 

(c)            No shares of Stock shall be issued hereunder unless counsel for
the Company shall be satisfied that such issuance will be in compliance with
applicable Federal, state, and other securities laws and regulations.

 

(d)           It shall be a condition to the obligation of the Company to issue
shares of Stock upon exercise of an Option, that the optionee (or any
beneficiary or person entitled to act under or through Optionee as provided
herein) pay to the Company, upon its demand, such amount as may be requested by
the Company for the purpose of satisfying any liability to withhold Federal,
state, local, or foreign income or other taxes. If the amount requested is not
paid, the Company may refuse to issue shares of Stock.

(e)            By accepting any Option under the Plan, each optionee and each
person claiming under or through such person shall be conclusively deemed to
have indicated his or her acceptance and ratification of, and consent to, any
action taken under the Plan by the Company, the Board or the Committee.

 

 

6

 

 

 

 